Order entered December 5, 2012




                                          In The




                                   No. 05-12-00599-CV

                  ROLAND VON KURNATOWSKI, ET AL., Appellants

                                            VO




                   CITY OF COMMERCE, TEXAS, ET AL., Appellees

                          On Appeal from the 196th District Court
                                  Hunt County, Texas
                              Trial Court Cause No. 76,781

                                        ORDER
       The Court has before it appellees’ November 28, 2012 unopposed third motion to extend

time to file the appellees’ briefs. The Court GRANTS the motion and ORDERS appellees to

file their briefs by December 28, 2012. No further extensions will be granted absent

extraordinary c~rcumstances.



                                                   MOLLY
                                                   JUSTICE